DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/21 and 9/29/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tsai et al US Patent 8,248,302.
Tsai et al discloses a reflection type phase shifter comprising a coupler 202 having an input port P1, a through port P2 (i.e.  a direct port) , a coupled port P3 , and output port P4 (i.e. an isolation port); a first transmission line 204 (i.e. a first artificial transmission line ) coupled to the through  port P2 and having a selectable electrical length; and a second transmission line 206 (i.e.  a second artificial transmission line ) coupled to the coupled port P3   and having a selectable electrical length.  (Column 5; lines 1-8)  The first and second transmission lines are implemented using tunable transmission line 300 (Figure 3).  The tunable transmission line includes a plurality of physical transmission line segments 302a, 302b, 302c and 302d connected in series and a plurality of controllable switches 304a, 304b, 304c and 304d electrically connected to the physical transmission line segments.   The overall input impedance/effective  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US Patent 8,248,302 in view of Podell et al US Patent 4,937,541.
  The above 35 U.S.C rejection discusses the Tsai et al references.  
Thus, Tsai et al is shown to teach all the limitation of the claims with the exception of the coupler being a Lange coupler.  
	Podell et al discloses in figure 1, a Lange coupler 10 comprising four ports 12 13 14 and 15 are the input, isolated, coupled and direct ports depending on the application.  
	One of ordinary skill in the art would have found it obvious to replace the general coupler of Tsai et al with the Lange coupler as taught by Podell et al. 
 	The motivation for this modification would have been to provide the advantageous benefit of small size and simple design (column 2; lines1-2). 

 
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US Patent 8,248,302 in view of Greenway US Patent 4,121,180.
  The above 35 U.S.C rejection discusses the Tsai et al references.  
	   Thus, Tsai et al is shown to teach all the limitation of the claims with the exception of the coupler being a hybrid transformer based coupler.   
 	Greenway discloses in figure 4a, two transformer circuits 7 and 8 provide with four ports (isolated terminal A, coupled terminal B, output terminal C and input terminal D) 
	 One of ordinary skill in the art would have found it obvious to replace the general coupler of Tsai et al with the Lange coupler as taught by Greenway. 
 	The motivation for this modification would have been to provide the advantageous benefit  a  broadband coupler for which the  coupling factor between the ports  in not limited by the  turns ratio of the transformers (column 1; line 35-39).  
Allowable Subject Matter
Claims 2-5 and 8-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 3, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a ground conductor encircling the radio frequency coupler. 

 With regards to claim 5, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on an externally switched reactance coupled to the isolation port of the radio frequency coupler and configured to increase the resolution of the phase shifter.
 With regards to claims 8-27 , the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the first artificial transmission line includes a first central trace coupled between the direct port and ground; the second artificial transmission line includes a second central trace coupled between the coupled port and ground;  a first plurality of switches coupled at intervals between the first central trace and ground; and a second plurality of switches coupled at intervals between the second central trace and ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on571-272-1988. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 14, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/Stephen E. Jones/            Primary Examiner, Art Unit 2843